DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 9, 12, 14 – 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al. in view of DE10227187 to Schuette et al.  For the purposes of examination, citations for Schuette et al. are taken from a machine translation of the document obtained from the European Patent Office website.
Regarding Claims 1, 2, 4, 5, 7 – 9, 16, and 22.  Sasaki et al. teaches a process for making a flexible polyurethane foam in a mold [0206 – 0208], i.e. a process for making a molded flexible foam.  The method comprises injecting/depositing the reactive/foam-forming mixture into a mold and curing [0208 – 0212], i.e. allowing the foam-forming mixture to react in the mold cavity.  The reactive/foam-forming mixture comprises:
(1) a polyisocyanate compound [0009].  A significant number of the inventive examples provide the polyisocyanate in an amount which is at least 20% by weight but less than 45% by weight of the foam-forming reaction mixture.  Thus, the use of an amount in this range is readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9);
(2) a polyol (A)/isocyanate-reactive composition comprising a polyoxyalkylene/polyether polyol (A1) [0009].  Polyether polyol (A1) has a functionality of more preferably from 2.5 to 6 [0120]; a total oxyethylene content of preferably from 5 to 30 mass % [0122]; a primary hydroxyl group content of preferably at least 80% [0124]; and a hydroxyl value of preferably 5 to 45 mgKOH/g [0121];
(3) a blowing agent (D) [0009].  Water alone is preferred as the blowing agent (D) [0174].  In such embodiments, the foam-forming reaction mixture will be substantially free of a physical blowing agent, as water is a chemical blowing agent.  The foam-forming reaction mixture will also be substantially free of a CO-2-producing carbamic acid.  Water is used as the sole blowing agent in an amount of more preferably 0.1 to 8 parts by mass relative the polyol (A) [0177], whereas the claimed amount of blowing agent is relative to the entire foam-forming reaction mixture.  However, a significant number of the inventive examples provide water in an amount of at least 0.5% by weight of the foam forming-reaction mixture.  The use of an amount in this range is thus readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9); and 
(4) a catalyst (C) [0009].  Sasaki et al. teaches organic bismuth compounds and organic zinc compounds as suitable catalysts [0172] but does not expressly teach an embodiment in which they are used together.  However, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an organic bismuth and an organic zinc compound in the catalyst composition of Sasaki et al.  The motivation would have been that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining organic bismuth and organic zinc compounds would have been obvious given their known and shared intended use as organic metal catalysts in Sasaki et al.
Sasaki et al. teaches polyol (A), corresponding to instantly claimed polyether polyol (I), is present in an amount of preferably 40 to 100 mass% of the polyol/isocyanate-reactive composition [0130].  This overlaps with the claimed range of at least 80 weight percent.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Sasaki et al. does not teach the flexible foam is produced in the form of a floor mat and thus consequently does not teach a step of demolding to provide the floor mater.  Sasaki et al. is also silent regarding the density of the foam product.  However, Schuette et al. teaches the concept of preparing flexible polyurethane foams in the form of automobile floor mats [0053].  The disclosed foams have densities preferably in the range of 150 to 800 kg/m3 [0019].  Sasaki et al. and Schuette et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to prepare the flexible polyurethane foam in the form of a floor mat having a density in the range disclosed by Schuette et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Schuette et al. shows that flexible polyurethane foams are known in the art to be suitable for the production of automobile floor mats [0053].  Schuette et al. further teaches that densities in the range of 150 to 800 kg/m3 are particularly preferred when manufacturing foams which are used in such applications [0019].
Regarding Claim 6.  Sasaki et al. teaches the process for making a flexible foam of Claim 1 wherein polyether polyol (A1) has a functionality of particularly preferably from 2.5 to 4.5 [0120].
Regarding Claim 12.  Sasaki et al. teaches the process for making a flexible foam of Claim 1 wherein the isocyanate-reactive composition may further comprise a first crosslinking agent (E1) that is an aliphatic amine-alkylene oxide adduct [0183], i.e. an amine initiated polyether polyol.  The first crosslinking agent (E1) has a functionality of preferably from 3 to 6.5 and a hydroxyl value of preferably from 160 to 1,000 mgKOH/g [0184].  
Using these ranges, the first crosslinking agent (E1) can be calculated to have a molecular weight in the range of roughly 168 to 2279 g/mol, which overlaps with the instantly claimed range of 62 to 399 g/mol.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05).
Regarding Claim 14.  Sasaki et al. teaches the process for making a flexible foam of Claim 1 wherein the first crosslinking agent (E1) may be used as the only crosslinking agent (E) [0180].  Crosslinking agent (E) is provided in an amount of particularly preferably 0.3 to 10 parts by mass of the total amount of polyol (A) and another high-molecular weight active hydrogen compound [0198], i.e. per 100 parts by mass of the isocyanate-reactive composition. 
Regarding Claim 15.  Sasaki et al. teaches the process for making a flexible foam of Claim 1 wherein the foam is prepared at an isocyanate index in the range of 70 to 125 [0165].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al., as applied to Claim 1 above, and further in view of US 6,521,674 to Haley et al.
Regarding Claims 10 and 11.  Sasaki et al. teaches the process of Claim 1 wherein a cell opener may be provided in an amount of 0.1 to 10 mass parts by mass per 100 parts by mass of polyol component (A) [0203].  The cell opener has a functionality of preferably 2 to 6, an oxyethylene content of particularly preferably 50 to 100 mass percent, and a hydroxyl number of further preferably 24 to 100 mgKOH/g [0201 - 0202].  
Sasaki et al. is silent regarding the primary hydroxyl content of the cell opener.  However, Haley et al. also teaches a process of preparing a molded flexible foam in which the cell opener has a primary hydroxyl content of about 60% (Column 3, Lines 65 – 69).  Sasaki et al. and Haley et al. are analogous art, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the cell opener of Sasaki et al. with a primary hydroxyl content as taught by Haley et al.  The motivation would have been that Haley et al. shows this is a suitable primary hydroxyl content for cell openers used in polyurethane foam compositions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al., as applied to Claims 1 and 12 above, and further in view of US 2007/0213420 to Kimura et al.
Regarding Claim 13.  Sasaki et al. teaches the process of Claim 12, wherein the isocyanate-reactive composition may further comprise a first crosslinking agent (E1) that is an aliphatic amine-alkylene oxide adduct [0183], i.e. an amine initiated polyether polyol.  The first crosslinking agent (E1) has a functionality of preferably from 3 to 6.5 and a hydroxyl value of preferably from 160 to 1,000 mgKOH/g [0184].  
Sasaki et al. does not disclose specific species of amine initiator for the first crosslinking agent (E1).  However, Kimura et al. teaches the concept of using monoethanolamine as an initiator for the preparation of a polyether polyol crosslinking agents [0052].  Sasaki et al. and Kimura et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to select monoethanolamine as the amine initiator in the preparation of the amine-initiated polyether crosslinking agent (E1) in Sasaki et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Kimura et al. shows monoethanolamine is known in the art to be a suitable amine initiator for polyether crosslinking agents used in the preparation of flexible polyurethane foams.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al., as applied to Claim 1 above, and further in view of US 2012/0220677 to Williams et al.
Regarding Claims 18 and 19.  Sasaki et al. teaches the process of Claim 1.  As discussed in the rejection of Claim 1, Sasaki et al. teaches organic bismuth compounds and organic zinc compounds as suitable catalysts [0172] but does not expressly teach an embodiment in which they are used together.  However, secondary reference Williams et al. teaches the concept of providing a catalyst component comprising a zinc-based catalyst and bismuth-based catalyst in a weight ratio of from 1:1 to 4:1 in a process of preparing a polyurethane foam (Paragraphs 0017 and 0021).  Williams et al. does not require any tin compounds be present in its catalyst compositions.  Sasaki et al. and Williams et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a zinc-based catalyst and bismuth-based catalyst in Sasaki et al. in the weight ratio taught by Williams et al.  The motivation would have been that Williams et al. teaches this catalyst component comprising a zinc-based catalyst and bismuth-based catalyst in the claimed weight ratio provides advantages such as its precipitation-resistance, which allows the polyol formulation to be maintained at an elevated temperature for a period of time and/or stored at room temperature for an extended period of time (Paragraphs 0017 – 0018).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al. in view of DE10227187 to Schuette et al.  For the purposes of examination, citations for Schuette et al. are taken from a machine translation of the document obtained from the European Patent Office website.
Regarding Claims 21 and 23.  Sasaki et al. teaches a process for making a flexible polyurethane foam in a mold [0206 – 0208], i.e. a process for making a molded flexible foam.  The method comprises injecting/depositing the reactive/foam-forming mixture into a mold and curing [0208 – 0212], i.e. allowing the foam-forming mixture to react in the mold cavity.  The reactive/foam-forming mixture comprises:
(1) a polyisocyanate compound [0009].  A significant number of the inventive examples provide the polyisocyanate in an amount which is at least 20% by weight but less than 45% by weight of the foam-forming reaction mixture and thus the use of an amount in this range is readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9);
(2) a polyol (A)/isocyanate-reactive composition comprising (i) a polyoxyalkylene/polyether polyol (A1) [0009].  Polyether polyol (A1) has a functionality of more preferably from 2.5 to 6 [0120]; a total oxyethylene content of preferably from 5 to 30 mass % [0122]; a primary hydroxyl group content of preferably at least 80% [0124]; and a hydroxyl value of preferably 5 to 45 mgKOH/g [0121]; and (ii) a crosslinking agent (E1) that is an aliphatic amine-alkylene oxide adduct [0183], i.e. an amine initiated polyether polyol.  The first crosslinking agent (E1) has a functionality of preferably from 3 to 6.5 [0184];
(3) a blowing agent (D) [0009].  Water alone is preferred as the blowing agent (D) [0174].  In such embodiments, the foam-forming reaction mixture will be substantially free of a physical blowing agent, as water is a chemical blowing agent.  Water is used as the sole blowing agent in an amount of more preferably 0.1 to 8 parts by mass relative the polyol (A) [0177], whereas the claimed amount of blowing agent is relative to the entire foam-forming reaction mixture.  However, a significant number of the inventive examples provide water in an amount of at least 0.5% by weight of the foam forming-reaction mixture.  The use of an amount in this range is thus readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9); and 
(4) a catalyst (C) [0009].  Sasaki et al. teaches organic bismuth compounds and organic zinc compounds as suitable catalysts [0172] but does not expressly teach an embodiment in which they are used together.  However, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an organic bismuth and an organic zinc compound in the catalyst composition of Sasaki et al.  The motivation would have been that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining organic bismuth and organic zinc compounds would have been obvious given their known and shared intended use as organic metal catalysts in Sasaki et al.
Sasaki et al. teaches polyol (A), corresponding to instantly claimed polyether polyol (I), is present in an amount of preferably 40 to 100 mass% of the polyol/isocyanate-reactive composition [0130].  This overlaps with the claimed range of at least 80 weight percent.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05).
With respect to the molecular weight of first crosslinking agent (E1) corresponding to instantly claimed amine-initiated polyether polyol (ii), Sasaki et al. teaches (E1) has a functionality of preferably from 3 to 6.5 and a hydroxyl value of preferably from 160 to 1,000 mgKOH/g [0184].  Using these ranges, the first crosslinking agent (E1) can be calculated to have a molecular weight in the range of roughly 168 to 2279 g/mol, which overlaps with the instantly claimed range of 62 to 399 g/mol.  Once again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05).
Sasaki et al. does not teach the flexible foam is produced in the form of a floor mat and thus consequently does not teach a step of demolding to provide the floor mater.  Sasaki et al. is also silent regarding the density of the foam product.  However, Schuette et al. teaches the concept of preparing flexible polyurethane foams in the form of automobile floor mats [0053].  The disclosed foams have densities preferably in the range of 150 to 800 kg/m3 [0019].  Before the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to prepare the flexible polyurethane foam in the form of a floor mat having a density in the range disclosed by Schuette et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Schuette et al. shows that flexible polyurethane foams are known in the art to be suitable for the production of automobile floor mats [0053].  Schuette et al. further teaches that densities in the range of 150 to 800 kg/m3 are particularly preferred when manufacturing foams which are used in such applications [0019].
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive because:
A) In response to applicant’s argument that Sasaki et al. does not teach or suggest the preparation of a floor mat, this newly entered limitation is now taught by secondary reference DE10227187 to Schuette et al.  
B) Applicant argues that Sasaki et al. does not teach a flexible foam having a density in the claimed range, citing Table 7 of the reference in which the densities of the foams prepared are outside the claimed range.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123)  Consequently, the density of the exemplary foams shown in Table 7 of Sasaki et al. should not be considered as a limiting range for all foams disclosed by the reference.  
Additionally, the new grounds of rejection under 35 U.S.C. 103 now relies on Schuette et al. to teach flexible polyurethane foams having densities in the claimed range.  Schuette et al. specifically teaches the preparation of polyurethane foam articles, e.g. floor mats, with densities in the range of 150 to 800 kg/m3 [0019] and [0053].
3) Applicant argues an ordinarily skilled artisan would understand that, in water-blown foams such as Sasaki et al., foam density can be varied based upon the amount of blowing agent that is included in the formulation.  The Office agrees and notes that water may be provided in Sasaki et al. in amounts which substantially overlap with the disclosed and preferred ranges.  
As discussed on pages 3 – 4 of the outstanding Office action, Sasaki et al. teaches water alone is preferred as the blowing agent (D) [0174].  Water is used as the sole blowing agent in an amount of more preferably 0.1 to 8 parts by mass relative the polyol (A) [0177], whereas the claimed amount of blowing agent is relative to the entire foam-forming reaction mixture.  However, a significant number of the inventive examples provide water in an amount of at least 0.5% by weight of the foam forming-reaction mixture.  The use of an amount in this range is thus readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9).  
4) Applicant argues that Sasaki et al. discloses a very wide range for the amount of water that may be employed as a blowing agent and that a person of ordinary skill in the art would not select an amount of blowing agent that is not suitable for producing a seat cushion, which is the intended application for the foams of the reference.  However, every patent is presumed to be valid (35 U.S.C. 282, first sentence).  Thus, any amount of water disclosed by Sasaki et al. is within the scope of the reference and must be presumed to be suitably used in the preparation of its foams.  
5) Applicant argues that the present invention results from the surprising discovery that use of the particularly claimed metallic catalyst composition results in sufficiently quick cure and sufficient elimination of post cure foam stickiness.  However, applicant has not met the burden of establishing these results are unexpected and significant.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).  Though applicant cites [0050] as evidence of unexpected results, this paragraph in the Specification discusses but does not show objective evidence in support of these results.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764